 



EXHIBIT 10.33
Cardiac Science Corporation
Certain Executive Officers — 2006 Base Salaries
     Base salary amounts were approved by the Compensation Committee, to be
effective May 1, 2006, as set forth below. The compensation arrangement between
the Company and each executive officer listed below is governed by an employment
agreement between the Company and each executive officer.

              Name   Title   2007 Base Salary
 
           
John Hinson
  Chief Executive Officer   $ 350,000  
 
           
Michael Matysik
  Chief Financial Officer   $ 240,000  
 
           
Kurt Lemvigh
  Vice President, International Sales   DK 1,673,640  
 
           
Darryl Lustig
  Vice President, North America
Cardiology Sales   $ 200,000  

